Citation Nr: 0918047	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  00-12 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for primary open angle 
glaucoma, claimed as an eye condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to April 
1956.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in August 2002.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

In April 2005, the Board denied the Veteran's appeal.  The 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2007, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  In January 2008, the Board 
remanded the case for further development by the originating 
agency.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The evidence does not clearly and unmistakably show that 
the Veteran had an eye disability which existed prior to his 
entry into service.

2.  The Veteran's open angle glaucoma was not present in 
service or for years thereafter, and is not etiologically 
related to service.


CONCLUSION OF LAW

An eye disability, to include primary open angle glaucoma, 
was not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A Veteran who served during a period of war, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Analysis

The Veteran contends that he is entitled to service 
connection for an eye disability that was incurred or 
aggravated during his active military service.

The medical evidence of record indicates that the Veteran 
does have a currently diagnosed eye disability.  

In an October 1992 statement, L.C., MD of the East Tennessee 
Eye Care Associates, indicated that during an examination of 
the Veteran in July 1992, the Veteran was found to have high 
intraocular pressures and his impression was "probably open 
angle glaucoma."  He also noted that at the time of his 
interview, the Veteran's visual acuity was 20/25 in the right 
eye and 20/20 in the left eye.  During an examination by the 
Rehabilitation and Wellness Corporation in December 1992, the 
Veteran's visual acuity was measured as 20/30 in both eyes 
for distant vision and 20/20 in both eyes for near vision.  
August 1995 treatment records from the Veteran's private 
physician, L.N.C., MD show that the Veteran was noted to have 
open angle glaucoma.  Furthermore, in a September 1996 
statement, L.N.C., MD indicated that the Veteran was being 
followed for primary open angle glaucoma as well as dry eye 
syndrome in both eyes.  He also noted that the Veteran had 
undergone laser trabeculoplasty in the right eye and that he 
probably required it in the left eye as well.  L.N.C. also 
noted that the Veteran's acuity remained 20/50+1 with 
eyeglasses, and that the Veteran's visual field was somewhat 
constricted in the right eye, but less so in the left eye.  
In an October 1997 statement, L.N.C., MD again confirmed the 
Veteran's diagnosis of primary open angle glaucoma and noted 
that the condition required the use of medications and 
follow-up visits three times a year.  He also noted that 
although the Veteran did not feel safe driving due to the 
decline in his vision, he was not legally restricted from 
doing so.  June 2008 treatment records from L.N.C., MD again 
confirm the Veteran's diagnosis of primary open angle 
glaucoma.  

During an August 2004 VA examination, the examiner diagnosed 
the Veteran with a history of primary open-angle glaucoma 
based on evidence from the Veteran's private medical records.  
Most recently, during a July 2008 VA examination, the Veteran 
was again diagnosed with open angle glaucoma.  Visual acuity 
in the right eye was noted to be 20/40 (uncorrected far 
vision) and 20/200 (uncorrected near vision) in the right eye 
and 20/30 (uncorrected far vision) and 20/200 (uncorrected 
near vision) in the left eye.

The evidence of record does not show that the Veteran's 
currently diagnosed eye disability is etiologically related 
to his active military service or that he has an eye 
disability that was aggravated during his active military 
service.  

Service treatment records show that upon entrance into 
service in 1956, the Veteran denied having, or having had, 
eye problems, and clinical evaluation yielded normal results 
with respect to the eyes.  Specifically, he was noted to have 
had 20/20 vision bilaterally.  See January 1956 reports of 
medical history and medical examination.  At the time of his 
discharge examination in March 1956, the Veteran was noted to 
have defective vision (20/40 bilaterally), however; the 
discharge medical records specifically state "NCD" to 
indicate that the Veteran's vision defects were "not 
considered disabling."  Service treatment records are 
negative for any evidence or diagnosis of glaucoma or any 
other eye disorder or disease during the Veteran's active 
military service.  The Veteran claims that his eye pressure 
was high during service, but there is no medical evidence to 
substantiate this claim.  The service treatment records are 
also negative for any indication of an event or injury in 
service that may have caused the Veteran's apparent change in 
visual acuity from the beginning to the end of his brief 
period of active service.  

There is no post-service medical evidence of an eye disorder 
or disease for several years after the Veteran's discharge 
from service.  The Veteran himself has stated that he did not 
seek treatment for eye problems post-service until sometime 
in the 1980's or 1990's.  See January 2004 statement and 
August 2002 travel board hearing transcript.  Furthermore, as 
discussed above, the Veteran was not found to have a possible 
diagnosis of glaucoma until 1992, and the diagnosis was not 
confirmed until 1995.  Moreover, although the Veteran's 
visual acuity was 20/40 bilaterally at the time of his 
separation, his uncorrected vision was 20/25 and 20/20 36 
years later, on examination in July 1992, when the first 
evidence of glaucoma was found.
During the August 2004 VA examination, the examiner indicated 
that he had reviewed the Veteran's c-file, including medical 
records from the Veteran's physician, L.C., MD.  The examiner 
also noted that although he reported that he thought his eye 
pressure was high during service, the Veteran denied any eye 
injuries or eye surgeries while he was in the military, and 
indicated that he never had an eye examination while in the 
military.  After completing a physical examination, the 
examiner diagnosed the Veteran with a history of primary open 
angle glaucoma, according to medical records from L.C., MD, 
but noted that the Veteran's optic nerve heads and his GDX 
were not consistent with the extensive visual field loss that 
he reported and tests.  Additionally, the examiner noted that 
the Veteran's subjective responses to visual acuity, 
refraction and visual field testing were very suspect with 
variable responses and his refusal to try to read letters on 
smaller lines.  The examiner noted further that even if the 
Veteran had primary open angle glaucoma, it would not likely 
be service-connected because by definition, primary open 
angle glaucoma has no external causes.  The examiner also 
stated that he suspected that the Veteran's visual field loss 
was likely to be hysterical due to the tubular effect of the 
one and two meter tangent screen, unless the Veteran was "a 
very good malingerer."  He also diagnosed the Veteran with 
immature cataracts and refractive error, both of which he 
opined were not likely to be service-connected.

The Board notes that originally, the July 2008 VA examiner 
opined that the Veteran's current eye disability was 
etiologically related to his active military service.  He 
based that opinion on his belief that the Veteran's sudden 
vision loss of 20/20 to 20/40 in three months resulted in his 
medical discharge from service.  However, in an addendum to 
the July 2008 examination, also submitted in July 2008, the 
examiner indicated that his original opinion was based on 
inconsistencies and misstatements of the facts and that due 
to the many inconsistencies in the evidence, he could not 
give an opinion on the etiology of the Veteran's currently 
diagnosed open-angle glaucoma without resorting to mere 
speculation.  Specifically, he noted that the Veteran's 
discharge from service was not due to the decrease in his 
vision, but rather to unsuitability.  The examiner also noted 
that there was no available medical evidence of record prior 
to 1992, and that the Veteran's uncorrected vision was 20/25 
and 20/20 on examination in July 1992 and thus, a decrease in 
vision from the Veteran's service induction (when his vision 
was 20/20) to his discharge (when his vision was 20/40) could 
not be directly attributed to glaucoma.  Finally, the 
examiner also noted that the Veteran himself testified that 
he did not seek treatment for glaucoma until the 1980's or 
1990's, and that he had poor vision prior to entering 
service, and therefore, there is no clear link to service 
connection or direct nexus to glaucoma as a service-connected 
condition.

In essence, the only evidence of a nexus between the 
Veteran's current eye disability and his military service is 
limited to the Veteran's own statements.  This is not 
competent evidence of the claimed nexus since laypersons, 
such as the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Veteran also claims that he had poor vision prior to his 
enlistment in the Marines.  See August 2002 travel board 
hearing transcript.  However, service treatment records show 
that upon entrance into service in 1956, the Veteran denied 
having, or having had, eye problems, and clinical evaluation 
yielded normal results with respect to the eyes.  
Specifically, he was noted to have had 20/20 vision 
bilaterally.  See January 1956 reports of medical history and 
medical examination.  Furthermore, there is no evidence of 
record which shows that the Veteran did in fact have 
defective vision or an eye disease or disorder prior to his 
enlistment.  Accordingly, the Board finds that the 
presumption of soundness applies and the Veteran is also not 
entitled to service connection on the basis of aggravation.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for an eye disability, and thus, the 
claim must be denied.  

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in September 2001 and January 2004, 
the Veteran was provided with the notice required by section 
5103(a).  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the Veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).

The Board notes that in an April 2008 letter, the Veteran was 
provided notice of the type of evidence necessary to 
establish a disability rating for service connection for an 
eye disability.  However, the Veteran has not been provided 
notice of the type of evidence necessary to establish an 
effective date for service connection for an eye disability.  
Nevertheless, the Board finds that there is no prejudice to 
the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board has determined that service connection for an eye 
disability is not warranted.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to the aspect of the claim that 
deals with the effective date was no more than harmless 
error.

Finally, the Board notes that the Veteran's service treatment 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for primary open angle glaucoma, claimed 
as an eye condition is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


